ORDER
PER CURIAM
James Ndungu (“Ndungu”) appeals the trial court’s judgment entered after a jury convicted him of driving while intoxicated (“DWI”). On appeal, Ndungu contests the sufficiency of the evidence and assigns trial-court error to the admission of certain evidence. Because ample evidence supported the conviction and no plain error occurred, we affirm the trial court’s judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*63The judgment of the trial court is affirmed in accordance with Rule 30.25(b).